DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A1 (Applicant identifies claims 1-8, 11-15, and 17-20 as being drawn to Species A1) in the reply filed on 7/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, Examiner has withdrawn claims 9-10 and 16 from further consideration as being drawn to a non-elected invention.  See, for example, 37 CFR § 1.142(b).
The 6/1/2022 restriction requirement is proper, is maintained, and is hereby made final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US Patent No. 9,748,206).
Regarding claim 1, in FIG. 2G, Huang discloses a die stack structure, comprising: a first die (100’) and a second die (200”) bonded together through a hybrid bonding structure (124/224/126/226), wherein a bonding insulating layer (124) of the hybrid bonding structure extends to contact with one interconnect structure (228) of the first die or the second die.
Regarding claim 2, in FIG. 2G, Huang discloses that the hybrid bonding structure comprises a first bonding structure disposed over a front side of the first die, the first bonding structure comprising: a first bonding dielectric layer, having a first protrusion (regions of 124 protruding between adjacent 126 regions) extending from the front side of the first die (120/140 interface) to contact with a first interconnect structure (122) of the first die.
Regarding claim 3, in FIG. 2G, Huang discloses that the hybrid bonding structure comprises a second bonding structure disposed over a front side of the second die, the second bonding structure comprising: a second bonding dielectric layer, having a second protrusion (region of 224 protruding between adjacent 226a regions) extending from the front side of the second die (140/120 interface) to contact with a second interconnect structure (222 between 226a regions, shown in FIG. 2D) of the second die.
Regarding claim 4, in FIG. 2G, Huang discloses that the second protrusion corresponds to and is disposed directly over the first protrusion.
Regarding claim 5, in FIG. 2G, Huang discloses that a region between the first protrusion and the second protrusion is metal-free
Regarding claim 8, in FIG. 2G, Huang discloses that a front side of the first die and front side of the second die are bonded together by the hybrid bonding structure.
Regarding claim 18, in FIG. 2G, Huang discloses a die stack structure, comprising: a first die (100’) and a second die (200”) bonded together through a hybrid bonding structure (124/224/126/226), wherein a bonding insulating layer (124) of the hybrid bonding structure extends to be in contact with one interconnect structure (228) of the first die or the second die; a gap-filling layer (350) laterally encapsulating the second die; and a redistribution circuit (e.g. 128 and/or 122) structure over a backside (side facing 100’) of the second die and the gap-filling layer.
Regarding claim 19, in FIG. 2G, Huang discloses that the hybrid bonding structure comprises a first bonding structure disposed over a front side of the first die, the first bonding structure comprising: a first bonding dielectric layer, having a first protrusion (regions of 124 protruding between adjacent 126 regions) extending from the front side of the first die to contact with a first interconnect structure (122) of the first die.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Patent No. 9,748,206).
Regarding claim 11, Huang appears not to explicitly disclose that the first die and the second die are known good dies (KGD). However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make a determination that the first die and second die are functional before further processing in order to save cost, effort and energy in packaging nonfunctional devices.
Allowable Subject Matter
Claims 6-7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-15 and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art failed to disclose or reasonably suggest the claimed die stack structure particularly characterized by the first bonding structure comprising: a first bonding dielectric material penetrating through the first passivation layer to be in contact with the first interconnect structure of the first die; a first blocking layer on the first bonding dielectric material; a second bonding dielectric material on the first blocking layer; and a first damascene structure having a first via plug and a first conductive feature, wherein the first via plug is disposed in the first bonding dielectric material and the first blocking layer; a second die; and a second bonding structure on a front side of a second die, wherein the first die and the second die are bonded together through the first and second bonding structures.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2017/0025381 discloses (see FIG. 2) a die stack structure, comprising: a first die (202) and a second die (204) bonded together through a hybrid bonding structure (242 and 244), wherein a bonding insulating layer (222, paragraph [0023]) of the hybrid bonding structure extends to contact with one interconnect structure (240) of the first die or the second die.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896